Upon the foregoing motion the Court (by
Chief Justice Robertson)
gave the following opinion:
First. The entry of the judgment for damages cannot be deemed a clerical misprison, merely because the' written opinion of this Court did not expressly direct such a judgment; for it is a common practice of the Court to say nothing in its opinions respecting damages or costs, leaving to the clerk, in those respects, the implied duty of entering the proper judgment according to law and the usage of the Court, under the sanction and control of the Court.
Second. The judgment for damages was, in our opinion right, and such as the law imperiously required. Paper of the Bank of the Commonwealth was not only a common currency, but, with one exception only, possessed every attribute of money or a medium of exchange. And besides, the statute, directing a judgment for ten per centum damages on the affirmance of a judgment which had been superseded, should not be restricted to judgments for gold or silver coin—but according to its letter, as well as presumed object, applies to all judgments in numero for any currency, upon which one tenth, or ten per centum—which is the same thing—could be added, in kind, to the judgment affirmed.
It does not, as has been decided, apply to a judgment in detinue, because, the thing recovered cannot be augmented by the addition of one tenth, or ten per centum, in kind.
But on affirming a suspended judgment for notes of the Bank of the Commonwealth—for example, for one thousand dollars—a judgment for damages at the rate of ten for each hundred in kind—that is for one hundred dollars in Commonwealth notes—would be literally a judgment for ten per centum, as damages. The judgment in this case is to be so understood, and is, therefore, that of the law.
The damages being adjudged on a judgment for Com*138monwealth’s paper, and being but an augmentation of that judgment, should be construed as being for the like paper—though it would be safer so to express it; and it is to be presumed that, under the mandate of this Court, to render a judgment for ten per cent, damages on the judgment for Commonwealth’s notes, the Circuit Court will enter the judgment expressly for such notes.